DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 11/09/2021. Claims 1-20 are pending and herein considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on 11/09/2021.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/09/2021 (which documents listed have been submitted in the U.S Application No. 16/638,068 filed 02/10/2020), is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 11,206,655 (Application no. 16/638,068). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application merely broaden the scope of the claims of U.S. Patent No. Patent No. 11,206,655 (Application no. 16/638,068), in which the ordering of some limitations is changed, the wording is slightly modified, or slight changes in the limitations that would have been obvious to one of ordinary skill in the art have been made. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art and where the patent and the application are directed relates generally to receiving, from the base station, second configuration information indicating that a first physical downlink control channel (PDCCH) candidate belonging to the first SS set is associated with a second PDCCH candidate belonging to the second SS set, and identifying that the first PDCCH candidate is associated with the second PDCCH candidate based on the second configuration information; wherein the first SS set and the second SS set are associated with a first control resource set (CORESET) and a second CORESET, respectively, the monitoring of the first PDCCH candidate is performed based on a first quasi-co-location (QCL) assumption. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-16 of U.S. Patent No. 11,206,655 (Application no. 16/638,068) to teach the invention of the claims 1-20 of the current application.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Boroujeni et al. (U.S 2020/0119869) in view of You et al. (U.S 11,129,152). 
For claim 1: 
Taherzadeh Boroujeni discloses an operation method of a terminal in a communication system, the operation method comprising: 
receiving, from a base station, first configuration information for a first search space (SS) set and a second SS set (see Taherzadeh Boroujeni at least paragraph [0078]; a control resource set may include several search spaces, and each search space may include several PDCCH candidates; [0142]; a WTRU may have one or more search spaces); 
receiving, from the base station, second configuration information indicating that a first physical downlink control channel (PDCCH) candidate belonging to the first SS set is associated with a second PDCCH candidate belonging to the second SS set (see Taherzadeh Boroujeni at least paragraph [0142]; WTRU-specific search space may include a number of potential PDCCH candidates that the WTRU may monitor), and identifying that the first PDCCH candidate is associated with the second PDCCH candidate based on the second configuration information (see Taherzadeh Boroujeni at least paragraph [0142]; [0093]-[0093]; a PDCCH may be transmitted with multiple beams and different beams may be used on available OFDM symbols of a control resource set; 
performing monitoring of at least one of the first PDCCH candidate and the second candidate (see Taherzadeh Boroujeni at least paragraph [0142]; potential PDCCH candidates that the WTRU may monitor); 
performing reception of downlink control information (DCI(s)) in at least one of the first PDCCH candidate and the second PDCCH candidate (see Taherzadeh Boroujeni at least paragraph [0143]; send DCIs for multiple panels on a (e.g., single) NR-PDCCH from a primary TRP (e.g., compared to sending an NR-PDCCH per panel; or [0117]-[0118]; PDCCH DCI may inform WTRU1 and WTRU2 about resources and bout a BPL they may (e.g., must) use in resources); and 
receiving, from the base station, a physical downlink shared channel (PDSCH) scheduled by the received DCI(s) (see Taherzadeh Boroujeni at least paragraph [0136]; TRP scheduling may be implemented by adding a TRP indicator field (TIF) to each DCI format to indicate the related information to the NR-PDSCH transmission), wherein the first SS set and the second SS set are associated with a first control resource set (CORESET) and a second CORESET, respectively (see Taherzadeh Boroujeni at least paragraph [0078]; a control resource set may include several search spaces, and each search space may include several PDCCH candidates; [0142]; a WTRU may have one or more search spaces), the monitoring of the first PDCCH candidate is performed based on a first quasi-co-location (QCL) assumption, and the monitoring of the second PDCCH candidate is performed based on a second QCL assumption (see Taherzadeh Boroujeni at least paragraph [0083]-[0084]; [0088]-[0089]; WTRU may use one QCL assumption for PDCCH detection (e.g., which may be associated with the OFDM symbol that the PDCCH is mapped to). Different PDCCH candidates of a WTRU-specific search space (including the potential PDCCH candidates for the WTRU) may be associated with different beams).  
Taherzadeh Boroujeni does not explicitly disclose identifying that the first PDCCH candidate is associated with the second PDCCH candidate. 
You, from the same or similar fields of endeavor, disclose the eNB transmits an actual PDCCH (DCI) on a PDCCH candidate in a search space and the UE monitors the search space to detect the PDCCH (DCI). Here, monitoring implies attempting to decode each PDCCH in the corresponding SS according to all monitored DCI formats. The UE may detect a PDCCH thereof by monitoring a plurality of PDCCHs (see You, at least column 18, 19, lines 1-5). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises beam level filters as taught by You. The motivation for doing this is to provide a system networks where based on a metric such as an SINR. The CQI is a value of channel strength, indicating a received SINR that UE attempts can be obtained by the UE generally when the eNB uses to decode all PDCCHs of the corresponding DCI format for each subframe until a PDCCH having an ID thereof is detected and this process is referred to as blind detection.
For claim 11:
For claim 11, claim 11 is directed to method of a base station in a communication system, which has similar scope as claim 1. Therefore, claim 11 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Choi (U.S 2017/0181169), discloses The PDCCH candidate set for monitoring the terminal is defined in terms of a search space and the search space is defined by a set of the PDCCH candidate spaces including the PDCCH candidate spaces (regions) in which the terminal monitors the PDCCH. Cheng et al. (U.S 2020/0145982), discloses the UE, a first Quasi Co-Location (QCL) assumption of a first CORESET of a set of one or more monitored CORESETs and first CORESET is associated with a monitored search space configured with a lowest CORESET Identity (ID) among the monitored CORESET(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
12/14/2022